Citation Nr: 0732115	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  02-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.   
 
2.   Entitlement to service connection for bilateral knee 
disabilities.    
 
3.  Entitlement to service connection for a left wrist 
disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had service in the Army National Guard including 
a verified period of active duty for training from February 
1996 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision that 
denied service connection for a left foot disability, a left 
wrist disability, and for bilateral knee disabilities.  

In an April 2005 decision, the Board denied the veteran's 
claims.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2006, the parties (the veteran and the VA 
Secretary) filed a joint motion which requested that the 
Board decision be vacated and remanded.  A July 2006 Court 
order granted the motion.  In March 2007, the Board remanded 
this appeal for further development.  


FINDINGS OF FACT

1.  The evidence does not show the veteran currently suffers 
from a left foot disability.   
 
2.  Left wrist problems during service were acute and 
transitory and resolved without residual disability.  Any 
current left wrist disability began many years after service 
and was not caused by any incident of service.  

3.  The evidence does not show the veteran currently suffers 
bilateral knee disabilities.  


CONCLUSIONS OF LAW

1.  A chronic left foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

2.  A chronic left wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

3.  Bilateral knee disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in October 2001 and April 2007 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  The April 2007 letter also advised the veteran 
of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was last readjudicated in August 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service medical records and post-service 
private treatment records.  The Board notes that records 
identified by the veteran from Buchanan General Hospital and 
Reddy Medical Center have been obtained.  

Additionally, it is noted that the veteran has not been 
afforded VA examinations with respect to the disabilities on 
appeal.  In this regard, in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that in service connection 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).

In the present case, there is no competent evidence that the 
veteran has current left foot and bilateral knee 
disabilities.  Specifically, the post-service medical 
evidence notes no foot or knee conditions, nor has the 
veteran provided lay testimony describing his symptoms.  In 
this regard, the veteran was advised in the October 2001 VCAA 
notice that he could provide his own statement or statements 
from others describing his symptoms for his claimed 
conditions.  He was again advised in the April 2007 letter 
that he could submit lay statements detailing his current 
symptomatology.  However, no lay statements describing 
current symptomatology were provided.  Further, as to his 
claimed left wrist disability, the only post service evidence 
notes left wrist pain following a work-related injury in 
1999, with no current lay or medical evidence showing a 
chronic left wrist condition that may be related to service.  
As such, examinations are not necessary in this case.  See 
38 C.F.R. § 3.159(c)(4)(i); see also McLendon, supra.  

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, since the appeal to the 
Court, the veteran has been represented by counsel who is 
well versed in VA law.  In response to the August 2007 
supplemental statement of the case, the veteran's attorney 
noted the veteran had stated his case completely and waived 
the 60 day waiting period.  The attorney raised no argument 
concerning any noncompliance with the VCAA duty to notify or 
assist.  Specifically, the attorney did not argue at that 
time that there was additional relevant evidence in existence 
that needed to be obtained, nor did she argue that a VA 
examination was necessary.  

Thus, there is no indication that there is additional 
relevant evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service medical 
records; and post-service private treatment records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty. 38 U.S.C.A. § 101(24).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


I.  Left Foot and Bilateral Knee Disabilities

The veteran's service medical records show no complaints, 
findings, or diagnoses of any right or left knee 
disabilities.  Such records do indicate that he was treated 
for left foot complaints during service.  An April 1996 
treatment entry noted that the veteran reported that someone 
stepped on his left foot forty-eight hours earlier.  It was 
noted that an X-ray was negative for a fracture.  The 
assessment was tendonitis of the left foot.  Another April 
1996 entry indicated that the veteran complained of pain in 
the area of the left 3rd and 4th metatarsal for the previous 
six weeks.  The assessment was stress fracture, left 3rd 
metatarsal.  An April 1996 X-ray report taken the next day 
noted that there was a very subtle linear lucency present 
through the base of the 3rd metatarsal and that an early 
stress fracture could not be excluded.  A subsequent April 
1996 entry noted that that the veteran was seen for follow up 
for a 3rd metatarsal fracture.  It was noted that X-rays 
revealed no obvious bony changes.  The assessment was follow 
up for 3rd metatarsal stress fracture.  The actual X-ray 
report indicated that there was no definite stress fracture.  
A May 1996 entry reported that the veteran's stress fracture 
of the 3rd metatarsal was healing.  

Post-service private treatment records do not show treatment 
for a left foot disability or bilateral knee disabilities.  
In fact, a July 1998 treatment report from 
Y. Chand, M.D., noted that the veteran was seen for a history 
of pain in his lower back and radiating to legs.  It was 
noted that his knees, ankles, and feet were intrinsically 
normal.  

The Board finds that the post-service medical evidence fails 
to show any medical diagnoses indicating that the veteran has 
a left foot disability or bilateral knee disabilities.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence 
indicates no present left foot or bilateral knee 
disabilities, and thus service connection is not warranted.  

As the preponderance of the evidence is against a finding 
that the veteran currently suffers from left foot and 
bilateral knee disabilities, the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Left Wrist

The veteran's service medical records indicate that he was 
treated for left wrist problems on one occasion during 
service.  An April 1996 treatment entry noted that he 
complained of left wrist pain for one week following a land 
mine exercise.  It was reported that there was no history of 
trauma.  The examiner stated that there was mild swelling of 
the dorso-ulnar aspect, tenderness to palpitation, mild pain 
with pronation and supination, and full range of motion.  The 
assessment was rule out triangular fibrocartilage complex 
sprain.  He was given a splint and advised to return in two 
weeks if not improved.  The remainder of the veteran's 
service medical records were silent for treatment for any 
left wrist problems.  

The first post-service evidence noting any left wrist problem 
is in July 1999, more than three years after the veteran's 
period of service.  In this regard, a July 1999 emergency 
room report from Buchanan General Hospital noted that the 
veteran complained of pain and swelling of the left wrist 
after dropping a pump on it at work.  Past history was 
considered noncontributory.  An X-ray report at that time 
indicated that there was no demonstrable bony, joint, or 
tissue pathology seen.  The assessment was sprain of the left 
wrist.  

The medical evidence does not suggest that any post-service 
left wrist disability is related to the veteran's period of 
service.  In fact, the medical evidence provides negative 
evidence against this finding, indicating his post-service 
left wrist pain arose following a work-related injury several 
years after his period of service.  There is no evidence 
suggesting that a current wrist condition, if extant, is 
related to service.  

The weight of the competent medical evidence demonstrates 
that any left wrist problems during service were acute and 
transitory and resolved without residual disability, and that 
any extant current left wrist disability is unrelated to the 
veteran's period of service.  Thus, the Board concludes that 
a left wrist disability was not incurred in or aggravated by 
service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a left foot disability is denied. 

Service connection for bilateral knee disabilities is denied.  

Service connection for a left wrist disability is denied.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


